DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         222 LAKEVIEW LLC., and TOWN OF PALM BEACH,
                         Appellants,

                                    v.

                    CITY OF WEST PALM BEACH,
                             Appellee.

                              No. 4D19-717

                              [May 28, 2020]

Appeal from the State of Florida, Division of Administrative Hearings for
the Fifteenth Judicial Circuit, Palm Beach County; Case Nos. 18-4743GM
and 18-4773GM.

  Nathan E. Nason and John K. Rice of Nason, Yeager, Gerson, Harris
and Fumero, P.A., Palm Beach Gardens, for appellants.

   Jane Kreusler-Walsh and Stephanie L. Serafin of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.